PER CURIAM.
The appellant, plaintiff below, appeals a summary final judgment entered for the defendants in an action where the plaintiff sought to charge its insurance agent with negligently failing to provide proper coverage. The essential facts are not in dispute. Nevertheless, appellant urges that there are inferences which may be drawn from the facts which would establish an issue of fact as to whether the agent was guilty of negligently failing to advise and counsel the plaintiff upon its insurance needs. A review of the record demonstrates that the trial court correctly determined that the admissions of the chief operating officer of the appellant corporation effectively established that there was no negligence on the part of the defendant agent. See Hettenbaugh v. Keyes-Ozon-Fincher Insurance, Inc., Fla.App.1962, 147 So.2d 328; Blum v. Sweet Insurance Agency, Inc., Fla.App. 1963, 157 So.2d 709.
Affirmed.